Name: 84/593/EEC: Commission Decision of 12 November 1984 on the clearance of the accounts presented by the Kingdom of Belgium in respect of expenditure incurred in the 1978 financial year on agricultural products supplied as food aid (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1984-12-12

 Avis juridique important|31984D059384/593/EEC: Commission Decision of 12 November 1984 on the clearance of the accounts presented by the Kingdom of Belgium in respect of expenditure incurred in the 1978 financial year on agricultural products supplied as food aid (Only the French and Dutch texts are authentic) Official Journal L 325 , 12/12/1984 P. 0005 - 0006+++++( 1 ) OJ NO L 180 , 8 . 8 . 1972 , P . 1 . ( 2 ) OJ NO L 288 , 25 . 10 . 1974 , P . 1 . ( 3 ) OJ NO L 34 , 5 . 2 . 1977 , P . 21 . ( 4 ) OJ NO L 122 , 9 . 5 . 1978 , P . 17 . COMMISSION DECISION OF 12 NOVEMBER 1984 ON THE CLEARANCE OF THE ACCOUNTS PRESENTED BY THE KINGDOM OF BELGIUM IN RESPECT OF EXPENDITURE INCURRED IN THE 1978 FINANCIAL YEAR ON AGRICULTURAL PRODUCTS SUPPLIED AS FOOD AID ( ONLY THE DUTCH AND FRENCH TEXTS ARE AUTHENTIC ) ( 84/593/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1703/72 OF 3 AUGUST 1972 AMENDING REGULATION ( EEC ) NO 2052/69 ON THE COMMUNITY FINANCING OF EXPENDITURE ARISING FROM THE IMPLEMENTATION OF THE FOOD AID CONVENTION OF 1967 , AND LAYING DOWN THE RULES FOR THE COMMUNITY FINANCING OF EXPENDITURE ARISING FROM THE IMPLEMENTATION OF THE FOOD AID CONVENTION OF 1971 ( 1 ) , AND IN PARTICULAR ARTICLE 9 ( 3 ) THEREOF , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 2681/74 OF 21 OCTOBER 1974 ON COMMUNITY FINANCING OF EXPENDITURE INCURRED IN RESPECT OF THE SUPPLY OF AGRICULTURAL PRODUCTS AS FOOD AID ( 2 ) , HAVING CONSULTED THE EAGGF COMMITTEE , WHEREAS THE KINGDOM OF BELGIUM HAS SUPPLIED TO THE COMMISSION THE SUPPORTING STATEMENTS REQUIRED FOR THE CLEARANCE OF THE ACCOUNTS PURSUANT TO ARTICLE 7 OF REGULATION ( EEC ) NO 249/77 OF 2 FEBRUARY 1977 LAYING DOWN DETAILED RULES FOR THE IMPLEMENTATION OF REGULATION ( EEC ) NO 2681/74 ( 3 ) ; WHEREAS , UNDER ARTICLE 1 OF REGULATION ( EEC ) NO 249/77 , ONLY THE NET QUANTITIES TAKEN OVER BY THE CONSIGNEE OF THE AID AT THE POINT OF DELIVERY PROVIDED FOR IN COMMUNITY REGULATIONS CAN BE FINANCED ; WHEREAS EXPENDITURE IS FINANCED ON THE BASIS OF THE PROVISIONS OF THE MOBILIZATION REGULATIONS FOR EACH OPERATION ACCORDING TO THE RELEVANT RULES ; WHEREAS AUDIT INSPECTIONS HAVE SHOWN THAT PART OF THE EXPENDITURE DECLARED , AMOUNTING TO BFRS 75 393 , DOES NOT COMPLY WITH THIS PRINCIPLE AND MUST THEREFORE BE DISALLOWED ; WHEREAS , AT THIS STAGE AN AMOUNT OF BFRS 15 809 835 SHOULD BE DEDUCTED SUBJECT TO FURTHER EXAMINATION ON THE BASIS OF ADDITIONAL INFORMATION TO BE SUPPLIED BY THE MEMBER STATE ; WHEREAS THE MEMBER STATE HAS BEEN INFORMED IN DETAIL OF SUCH DEDUCTION AND HAS HAD AN OPPORTUNITY TO EXPRESS ITS VIEW ; WHEREAS THE OPERATION CARRIED OUT UNDER COMMISSION REGULATION ( EEC ) NO 943/78 ( 4 ) INVOLVING THE SUPPLY OF 400 TONNES OF BUTTEROIL TO SYRIA SHOULD BE FINANCED SUBJECT TO A FURTHER EXAMINATION NECESSITATED BY INCONSISTENCIES IN STATEMENTS CONCERNING THE PORT OF SHIPMENT , HAS ADOPTED THIS DECISION : ARTICLE 1 THE ACCOUNTS OF THE DEPARTMENTS AND AGENCIES EMPOWERED BY THE KINGDOM OF BELGIUM TO PAY EXPENDITURE INCURRED IN 1978 ON AGRICULTURAL PRODUCTS SUPPLIED AS FOOD AID ARE HEREBY CLEARED AS INDICATED IN THE ANNEX HERETO . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE KINGDOM OF BELGIUM . DONE AT BRUSSELS , 12 NOVEMBER 1984 . FOR THE COMMISSION POUL DALSAGER MEMBER OF THE COMMISSION ANNEX CLEARANCE OF THE ACCOUNTS OF THE DEPARTMENTS AND AGENCIES IN THE KINGDOM OF BELGIUM EMPOWERED TO PAY EXPENDITURE ARISING FROM FOOD-AID OPERATIONS IN AGRICULTURAL PRODUCTS 1 . FUNDS AVAILABLE AFTER CLEARANCE OF 1977 ACCOUNTS BFRS 7 640 527 2 . ADVANCE PAYMENTS AUTHORIZED FOR FOOD-AID OPERATIONS IN 1978 BFRS 1 311 900 000 3 . TOTAL AVAILABLE TO COVER 1978 EXPENDITURE BFRS 1 319 540 527 4 . EXPENDITURE EFFECTED IN RESPECT OF 1978 AND RECOGNIZED AS CHARGEABLE TO CHAPTER 92 : FOOD-AID EXPENDITURE FROM THE GENERAL BUDGET OF THE EUROPEAN COMMUNITIES BFRS 1 061 979 917 5 . FUNDS AVAILABLE AFTER CLEARANCE OF 1978 ACCOUNTS BFRS 257 560 610 6 . REGULATION ( EEC ) NO 2269/76 - 1 500 TONNES OF WHEAT - ZAMBIA FOR THIS OPERATION , LITIGATION IS IN PROGRESS BETWEEN THE SUCCESSFUL TENDERER AND THE COMPETENT DEPARTMENT OF THE MEMBER STATE . THE TOTAL EXPENDITURE , AMOUNTING TO BFRS 15 809 835 , HAS THEREFORE BEEN DEDUCTED PENDING THE OUTCOME OF LEGAL PROCEEDINGS . A CLEARANCE DECISION WILL BE TAKEN WITHOUT PREJUDICE TO THE JUDGMENT OF THE JUDICIAL AUTHORITIES . 7 . REGULATION ( EEC ) NO 943/78 - 400 TONNES OF BUTTEROIL - SYRIA THIS OPERATION IS FINANCED SUBJECT TO FURTHER EXAMINATION MADE NECESSARY BY THE EXISTENCE OF CERTAIN INCONSISTENCIES IN STATEMENTS CONCERNING THE PORT OF SHIPMENT .